Citation Nr: 0720552	
Decision Date: 07/10/07    Archive Date: 07/18/07

DOCKET NO.  99-03 728	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an increased disability rating for 
pseudofolliculitis barbae, currently evaluated as 10 percent 
disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel




INTRODUCTION

The veteran served on active duty from March 1975 to 
September 1984. 

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a November 1998 rating decision of the 
Columbia, South Carolina, Department of Veterans Affairs (VA) 
Regional Office (RO).

The Board remanded the instant claim in September 2000, 
September 2003 and December 2005, for further development.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, a remand is again required in this case.  
Although the Board sincerely regrets the additional delay, it 
is necessary to ensure that there is a complete record upon 
which to decide the veteran's claim so that he is afforded 
every possible consideration.

In response to the December 2005 Board remand, the veteran 
was afforded a VA dermatological examination in May 2006.  
During the examination, the veteran reported that he had been 
placed on oral medication for six weeks; however, he did not 
know the name of the medication.  He stated that the 
medication was not effective and that he was currently on no 
medication.  The VA examiner noted that the veteran had 
undergone systemic therapy, but that the name of the drug was 
unknown.  

In a May 2007 Informal Brief, the veteran's representative 
contends that the May 2006 VA examination was inadequate 
because the VA examiner did not obtain the names of the 
veteran's medications before forming an opinion.  The 
representative stressed that the name of the medication is 
particularly important to the veteran's claim for increase 
because the VA examiner stated that "he [the veteran] was 
placed on an oral medication for six weeks."  

The representative points out that one of the criteria for a 
30 percent rating under Diagnostic Code (DC) 7806 (dermatitis 
or eczema) is the need for "systemic therapy such as 
corticosteroids or other immunosuppressive drugs for a total 
duration of six weeks or more, but not constantly, during the 
past 12-month period."  See 38 C.F.R. § 4.118, DC 7806 
(2006).  The representative argues that "it is impossible 
for any rating specialist to make a determination in this 
case without knowing the specific names of the prescribed 
medication the veteran was taking for his service-connected 
skin condition."  

Given the representative's argument, the Board feels that an 
attempt should be made to obtain the names of the veteran's 
medications.  Despite a sentence in the May 2006 VA 
examination report stating that "[t]he patient is requested 
to submit that information for the C file" it is unclear 
whether the veteran was ever specifically asked to provide 
this information.  

Additionally, the Board feels that more recent VA treatment 
records may be available.  At the time of the May 2006 VA 
examination the veteran stated that since 2004 his skin had 
been examined approximately every two months and now 
currently down to every six months by someone in 
"dermatology specialty" at Albany, Georgia.  The Board 
notes that the most recent VA treatment records currently 
associated with the claims file are dated in November 2004.  

Accordingly, the case is REMANDED to the RO (via the AMC) for 
the following action:

1.  Ask the veteran to provide the 
names of medications he has been 
prescribed for treatment of his 
service-connected skin condition within 
the last 3 years.  Advise the veteran 
that he should submit a copy of the 
prescriptions prescribed for his 
service-connected skin disability or a 
copy of the prescription label.  

The veteran should also be advised to 
provide the dates of treatment, names, 
and addresses of the physician or 
medical facility that have treated him 
or prescribed medication for his 
service-connected skin condition.  He 
should also submit the proper 
authorization so that the identified 
records can be obtained.

2.  Request all treatment records 
pertaining to the veteran from the VA 
medical facility located in Albany, 
Georgia since January 2004.  All 
records obtained should be associated 
with the claims file.

3.  Then readjudicate the claim in 
light of any additional evidence 
obtained.  If the claim is not granted 
to the veteran's satisfaction, send him 
and his representative a supplemental 
statement of the case and give them 
time to respond to it.

Thereafter, the case should be returned to the Board for 
further appellate review.  The purpose of this REMAND is to 
obtain additional evidence and ensure the veteran is afforded 
all due process of law.  The Board intimates no opinion, 
either factual or legal, as to the ultimate disposition 
warranted.  No action is required by the veteran until 
contacted.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
K. OSBORNE 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



